DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is rejoined in view of Applicant’s amendments.  All restriction/election requirements stand.  The Kabat CDRs of the previously elected antibody species are rejoined as Applicant has canceled the elected species of IMGT CDRs.  All other antibody CDR sets remain withdrawn.

Claim Status
Claims 4-7, 10, 12-19, 21, 25-38, 45-60, 63-65, and 68-76 are canceled.
Claims 39-43 are withdrawn.
Claims 1-3, 8-9, 11, 20, 22-24, 44, 61-62, and 66-67 are under examination.

Priority
As previously stated, the disclosure of the prior-filed applications, 62/657661, 62/656933, and 62/572383, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above provisional applications provide no more detail over the claims under examination than does the instant disclosure.  Therefore, for the same reasons below that the instant disclosure fails to fully enable the claims, so too 

Objections Withdrawn
Specification
The objection to the specification for use of the terms FLAG (0184), TAXOL (0203), TAXOTERE (0203), TWEEN (0264), EXPICHO (0266), and ALEXAFLUOR (0276) is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification and claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	On page 105, in the table, there are amino acid sequences that lack but require sequence identifiers.  
This objection stands since Applicant made no attempt to remedy it.  Applicant also presents no arguments against it.  
Furthermore, the claims now contain amino acid sequences that require sequence identifiers.   This objection stands.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 26-32 and 36-38 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments. 

Claim Rejections - Improper Markush Grouping
The rejection of claims 1, 8-9, 17-18, 22-38, 44, 59-62, and 66-67 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s removal of the Markush group.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-3, 8-9, 11, 20, 22-24, 44, 61-62, and 66-67 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Applicant’s Arguments:  Claims 1-3, 8-12, 17-18, 22-38, 44, 59-62, and 66-67 are rejected under 35 U.S.C. § 112, Second Paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, has been amended to recite “a monoclonal” antibody comprising the VH and VL CDRS of SEQ ID NO:122 and SEQ ID NO:112, thus more precisely defining that which the Applicant considers the claimed invention. Moreover, the claim now recites that the CDR1, CDR2, and CDR3 regions present VH and VL are as annotated according to Kabat.
Claim 1 has also been amended to add the limitation “tumor expressed Thomsen-nouvelle (Tn) carbohydrate antigen or a sialylated form thereof (sTn antigen)” thus more clearly defining the claimed invention. Support for this limitation can be found throughout the specification but specifically at paragraphs [0002]-[0003], and [0040] and Figure 22 of the specification, and original claim 38.
Claim 44 has been amended to recite that a therapeutic agent is one “wherein the therapeutic agent is an agent that modifies a given biological response or a cytotoxin.” As Claim 44 depends from claim 1, thus modified the claim is clear that the therapeutic agent refers to treatment of tumor expressed Thomsen-nouvelle (Tn) carbohydrate antigen or a sialylated form thereof (sTn antigen).
Claims 30, and 33-35 have been cancelled thus rendering the rejection under 35 U.S.C. § 112 (b) moot.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
All claims rejected above still recite sTn antigen which is indefinite for the reasons of record.  Applicant provides no rebuttal to this part of the rejection previously made.  Thus, this rejection stands.  

Claims 1-3, 8-9, 11, 20, 22-24, 44, 61-62, and 66-67 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated monoclonal antibodies and fragments thereof that bind Tn antigen or sTn antigen comprising six parental CDRs known to bind antigen, does not reasonably provide enablement for any anti-Tn antibody, monoclonal or polyclonal, or fragments thereof with fewer than six parental CDRs or six CDRs not tested and known to bind antigen, including mutated or truncated functional CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-3, 8-12, 17-18, 22-38, 44, 59-62, and 66-67 are rejected under 35 U.S.C. § 112, First Paragraph.
Claim 1-3, 8, 9, 11, 22-24, 44, 61, and 66 have been amended to recite isolated monoclonal antibodies and fragments thereof that bind tumor expressed Thomsen-
Claims 10, 17-18, 25-38, 59, 60, 62, 66-67 have been cancelled.
With these amendments, the Applicant maintains the Examiner’s rejections to claims 1-3, 8,9, 11, 22-24, 44, 61, and 66 are overcome. Applicants submit that the amended claims are enabled by the specification and respectfully request that the rejections of claims 1-3, 8,9, 11, 22-24, 44, 61, and 66 under 35 U.S.C. § 112, first paragraph, be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
All claims rejected above still read on antibody fragments with fewer than six CDRs for the reasons of record.  This is caused by the use of “or” still between the fragment and antibody in line 3 of claim 1.  Thus, this rejection stands.  

New Objections
Specification
The amendment filed 02/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Tyramide at paragraph 0276 is new matter.  It is not part of the fluorophore previously recite nor a generic term for it.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites an antibody by Kabat CDRs but does not provide said CDR sequences, rather, referring to full VH and VL regions, requiring one of skill to look at a table in the specification to identify the scope of the claim.  The claim should be complete in itself and so claim 1 is objected to as requiring the CDR sequences it refers to be provided therein.  
Claim 3 is objected to since it requires all VH uses to be replaced with VL.  
Claims 12-19 are objected to for not having a claim status.
Appropriate correction is required.

Applicant is advised that should claim 1 be found allowable, claims 2-3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claims 2 and 3 are also duplicates. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, claim 1 requires only Kabat CDRs.  Claims 2-3 write out the same CDRs.  Therefore, they are duplicates of claim 1 and also of each other.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
This claim states that various immune cells express Tn antigen.  This reads on normal cells of these types expressing the same.  This is new matter as Tn antigen is expressed by tumor cells only.  See 0003 of the specification.  Even if said antigen were expressed on normal immune cells of all types listed in this claim, use of the claimed antibody to bind the antigen on these cells was never taught in the original disclosure.  For this reason also, new matter is added and the claim is rejected here. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-3, as discussed supra, recite the same CDRs as are required by claim 1 on which they depend.  Thus, they do not further limit the claim.  
Claim 20 recites the same antigen target as claim 1 on which it depends and so does not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.